         Case 1:19-cr-00373-PGG Document 242 Filed 02/05/20 Page 1 of 3




                                     February 5, 2020

ViaECE
Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re:    United States v. Avenatti, No. S119 Cr. 373 (PGG)
              Letter Regarding Fed.R.Evid. 803(3)

Dear Judge Gardephe:

        Pursuant to the Court's request, attached to this letter is the email sent to Chambers
yesterday attaching the following cases: United States v. Schultz, No. 14-cr-467-3, 2017 WL
2080348 (N.D. Ill. May 15, 2017); United States v. DeMaria, 727 F.2d 265 (2d Cir. 1984); United
States v. Harwood, 998 F.2d 91 (2d Cir. 1993).
                                     Respectfully,

                                     Isl Scott A. Srebnick
                                     Scott A. Srebnick
                                     Jose M. Quinon
                                     E. Danya Perry




                                               1
        Case 1:19-cr-00373-PGG Document 242 Filed 02/05/20 Page 2 of 3



  From:            Howard Srebnjck
  To:              Alexandra Widas: Sobelman. Robert CUSANYSl
  Cc:
                   Podolsky Matthew (USANYS): Rjchenthal. Danjel (USANVS): Scott Srebnjck: Jose M. Ouiiion : Danya Perry:
                   Michael Ruocco
  Subject:        AVENATTI- FRE 803(3)
  Date:           Tuesday, February 4, 2020 1:30:56 PM
 Attachments:     United states v Schultz.pdf
                  us y DiMaria pdf
                  us v Harwood odf


 Alexandra


 Enclosed are three cases (Schultz, Di Maria and Harwood) that bear on the
 argument my brother Scott made in support of the admissibility of the text
 messages under FRE 803(3):


(3) Then-Existing Mental, Emotional, or Physical Condition. A
statement of the declarant's then-existing state of mind (such as motive,
intent, or plan) or emotional, sensory, or physical condition (such as
mental feeling, pain, or bodily health), but not including a statement of
memory or belief to prove the fact remembered or believed unless it
relates to the validity or terms of the declarant's will.

Fed. R. Evid. 803


From: Alexandra Widas
Sent: Tuesday, February 4, 2020 8:19 AM
To: Sobelman, Robert (USANYS)
Cc: Podolsky, Matthew (USANYS)
                            >; Scott Srebnick <                                            ; Howard Srebnick


                           >; Michael Ruocco                                                         >
Subject: Re: This Morning

The Court confirms that we will begin this morning at 9:15.

·From: Alexandra Widas
 Sent: Tuesday, February 4, 2020 7:39 AM
To: Sobelman, Robert (USANYS)
Cc: Podolsky, Matthew (USANYS); ,Richenthal, Daniel (USANYS); Scott Srebnick; Howard Srebnick;
Jose M. Quirion; Danya Perry
Subject: Re: This Morning
      Case 1:19-cr-00373-PGG Document 242 Filed 02/05/20 Page 3 of 3


Thank you. I will let you know when that time is confirmed.



From: Sobelman, Robert (USANYS)                                  >
Sent: Tuesday, February 4, 2020 6:15 AM
To: Alexandra Widas
                           '
Cc: Podolsky, Matthew (USANYS); Richenthal, Daniel (USANYS); Scott Srebnick; Howard Srebnick;
Jose M. Quirion; Danya Perry
Subject: This Morning


Ms. Widas,


The parties have an issue to raise with the Court and therefore respectfully request that we convene
at 9:15 a.m. today.


Rob Sobelman
